                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-429-DCK

 AXXON INTERNATIONAL, LLC,                            )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 GC EQUIPMENT, LLC, and                               )
 GLOBECORE GmbH,                                      )
                                                      )
                 Defendants.                          )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion For Continuance,

Subject To GlobeCore GmbH’s Motion To Dismiss For Lack Of Jurisdiction” (Document No. 64)

filed July 8, 2019. The parties have consented to Magistrate Judge jurisdiction pursuant to 28

U.S.C. § 636(c), and immediate review is appropriate. Having carefully considered the motion

and the record, and noting consent of the parties, the undersigned will grant the motion.

         Under the circumstances, the undersigned will postpone the trial date for this matter and

will direct that other case deadlines be stayed until the Court issues a decision on the pending

motions (Document Nos. 59 and 61). The parties shall file a joint Status Report with proposed

revised case deadlines within fourteen (14) days of the Court’s decision on the pending motions.

         IT IS, THEREFORE, ORDERED that the “Joint Motion For Continuance, Subject To

GlobeCore GmbH’s Motion To Dismiss For Lack Of Jurisdiction” (Document No. 64) is

GRANTED, as directed herein.

         IT IS FURTHER ORDERED that a trial in this matter, if necessary, will be held during

undersigned’s civil trial term beginning December 16, 2019.
SO ORDERED.


              Signed: July 9, 2019




                                     2
